Edgar F. Hazletou, S.
On June 21, 1955 in the town of Babylon, Paul Meyron and Annette A. Meyron burned to death in the home they had shared for more than 14 years. They died together as they had lived together — husband and wife in name only. Paul Meyron had a family in Italy, there had been no ceremonial marriage here and the dead couple began their relationship long after common-law marriages had been outlawed in New York State.
Each left a will, .leaving all his estate to the other with no remainder over. The public administrator was appointed with the will annexed in each instance. The woman left no survivors, while the man left a widow and daughter in Italy. There were bank accounts as well as real property held jointly by the decedents as man and wife, the real property having been received by deeds executed in September and October of 1943. However, since the relationship of husband and wife did not exist, the decedents held these assets as tenants in common.
From the evidence I am totally unable to form an opinion as to who survived. Therefore, under the circumstances, the estate is administered under section 89 of the Decedent Estate Law, Paul Meyron’s one half going to his widow and daughter, and the other one half to the State of New York for the use and benefit of the unknown heirs, if any, of Annette A. Meyron.
Proceed accordingly.